DETAILED ACTION
Notice to Applicant
In the amendment dated 4/19/2021, the following has occurred: Claims 1-13 and 16-20 have been amended.
Claims 1-20 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 1 has been amended to correct typos.
The application has been amended as follows: 
	1. (Currently Amended) A battery pack comprising a plurality of batteries, and a protecting device being disposed between two adjacent batteries and comprising:
	a first connecting assembly, electrically connected with a housing of a first battery of the two adjacent batteries, wherein the housing of the first battery has a same polarity as one electrode of the first battery;
	a second connecting assembly, electrically connected with a housing of a second battery of the two adjacent batteries, and the second connecting assembly being opposite to the first connecting assembly, wherein the housing of the second battery has a same polarity as one electrode of the second battery and has a same polarity as the housing of the first battery; and

	wherein the protection device comprises a normal state and an alarm state,
	when the protection device is in the normal state, the first connecting assembly and the second connecting assembly are spaced apart, and the overload protection circuit is open; and
	when the protection device is in the alarm state, at least one of the first connecting assembly and the second connecting assembly moves to be electrically connected with each other and the overload protection circuit is closed to form a short circuit among the first and second connecting assemblies, the conductive connecting assembly and one of the two adjacent batteries and to cause a main loop current of the battery pack to be cut off.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim has been amended to require that in the alarm state “at least one of the first connecting assembly and the second connecting assembly moves to be electrically connected with each other and the overload protection circuit is closed to form a short circuit among the first and second connecting assemblies, the conductive connecting assembly and one of the two adjacent batteries and to cause a main loop current of the battery pack to be cut off.” Applicant argues that Choi does not teach forming a short circuit among two adjacent connecting assemblies. See Remarks submitted 4/19/2021. Those arguments are persuasive and are incorporated herein. The claimed combination of elements is not disclosed in the prior art, and there is insufficient motivation or teaching in the prior art to render the claimed combination obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723